Citation Nr: 0905677	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-02 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to January 
1972, and from July 1973 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision in which the RO 
granted service connection and assigned an initial 30 percent 
rating for PTSD, effective May 4, 1998.  The Veteran filed a 
notice of disagreement (NOD) with the assigned rating in 
April 2002.  The RO issued a statement of the case (SOC) in 
May 2002.  In November 2002, the RO issued a supplemental SOC 
(SSOC), and the Veteran filed a substantive appeal in January 
2003.

In September 2005, the Board remanded this matter to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action, to include arranging the Veteran to 
undergo VA psychiatric examination.  After accomplishing the 
requested action, the AMC continued the denial of the claim 
on appeal (as reflected in a May 2007 supplemental SOC 
(SSOC)) and returned this matter to the Board for further 
appellate consideration. 

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the claim in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

As a final preliminary matter, the Board notes that in the 
May 2002 NOD, the Veteran appeared to raise a claim for a 
total disability rating based on individual unemployability 
due to service connected disabilities (TDIU).  As a claim for 
a TDIU has not yet been addressed by the RO, it is not 
properly before the Board; hence, this matter is referred to 
the RO for appropriate action.



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the May 4, 1998 effective date of the grant of 
service connection for PTSD, the disability has been 
manifested, primarily, by daily dreams,  hypervigilance, 
sleep disturbance and lack of sleep, exhaustion, worry, 
problems with temperament-although the Veteran was able to 
manage this symptom, feeling estranged and detached from 
people, and social isolation; these symptoms are indicative 
of no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information  
pertaining to assignment of disability ratings (to include  
the rating criteria for all higher ratings for a disability),  
as well as information regarding the effective date that may  
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473  
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO,  
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans  
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA  
notice requirements may, nonetheless, be satisfied if any  
errors in the timing or content of such notice are not  
prejudicial to the claimant.  Id.

In this appeal, the May 2002 SOC set forth the criteria for 
all higher ratings for PTSD (which, in part, suffices for 
Dingess/Hartman).  Moreover, December 2003 and September 2005 
post-rating letters provided notice to the Veteran regarding 
what information and evidence was needed to substantiate the 
claim for a higher initial rating for PTSD, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence would be obtained  by VA.  
These letters specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  In May 2007, the Veteran was provided general 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the above-noted letters, and affording the 
Veteran and his representative opportunity to respond, the RO 
readjudicated the claim for a higher initial rating for PTSD, 
as reflected in a May 2007 SSOC.  Hence, the Veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes VA medical records, and 
the reports of June 2001 and August 2006 VA examinations   
Also of record and considered in connection with the appeal 
are various written statements provided by the Veteran and by 
his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 
(2008).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

In this case, the RO assigned the Veteran's initial 30 
percent rating for PTSD under DC 9411.  However, the actual 
criteria for evaluating psychiatric impairment other than 
eating disorders is set forth in a General Rating Formula.  
See 38 C.F.R. § 4.130.

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Reports of psychiatric examination and treatment frequently 
include a Global Assessment of Functional score. According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF scale includes scores ranging between zero and 100 
which represent the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health- illness. The GAF score and the interpretations 
of the score are important considerations in rating a 
psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995). However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the rating issue; rather, the GAF score must 
be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned. See 38 C.F.R. § 4.126(a) (2007).

Initially, the Board also notes that in addition to PTSD, the 
record reflects that the veteran has been diagnosed with, and 
has suffered impairment from bipolar disorder, for which 
service connection, to include on a secondary basis, has not 
been sought or granted.  However, pursuant to the Board's 
September 2005 remand, the August 2006 VA examiner has 
concluded that the Veteran's current psychiatric 
symptomatology are attributable to the level of impairment 
resulting from his service-connected PTSD.

A March 1996 Social Security Administration disability 
determination record reflects that the veteran's was found 
disabled from diagnosed affective disorder.

The report of a June 2001 VA PTSD examination indicates that 
the Veteran was divorced and had no children.  The Veteran 
then tasted that he had not worked since 1989 and that he had 
been on and off jobs multiple times since leaving service and 
that he had difficulty getting along with co-workers.  He 
reported that he thought of his Vietnam experience almost 
daily, with dreams or nightmares approximately three times 
per month, and that his mood was typically "down".  He also 
indicated that he slept about five hours per night. The 
Veteran complained that he could not get along with people.  
It was also noted that his ability to feel relaxed and 
comfortable with people had markedly declined since his 
Vietnam service tour.  He indicated that he got involved in 
volunteer activities related to assisting veterans, stating 
that he attempted such activities to overcome his social 
withdrawal; however, he also indicated that he "blow[s] 
up."  

On mental status examination, it was noted that the Veteran 
presented clean and appropriately groomed.  He was alert and 
oriented.  The Veteran's affect was of normal intensity and 
consistent with discussion content.  His mood appeared to be 
mildly depressed and somewhat anxious.  His speech was clear 
and goal oriented.  His though content was rational.  The 
Veteran denied any history of auditory hallucinations.  He 
described a history of anger.  His energy level was within 
normal limits.  He denied current suicidal or homicidal 
ideation/intent.  His insight and judgment appeared fair and 
adequate, with intact recent and remote memory.  The Veteran 
stated that he does little daily activities as he lacked 
motivation.  He had no close friends and felt uncomfortable 
interacting with other people.  He stated that he frequently 
becomes irritable and angry.  The examiner noted that he did 
not mention problems with exaggerated startle response, and 
that there was no clear indication of hypervigilance. But the 
veteran indicated that he often thought of Vietnam, and those 
thoughts brought on feelings of sadness and guilt.  The 
diagnosis was PTSD and alcohol dependence (reported to be in 
remission) and the examiner assigned a GAF score of 60.  The 
VA examiner opined that the Veteran had experienced 
difficulty in managing jobs and relationships in large part 
to his alcohol abuse.  He also noted that the Veteran was not 
receiving mental health treatment at that time, and assessed 
his level of dysfunction at that point as moderate.  

The report of an August 2006 VA examination includes a 
notation that the examiner reviewed the claims file.  It was 
noted that the Veteran did not currently receive treatment 
for his PTSD, and that he has not been on psychiatric 
medication since 1997.  The Veteran stated he has two sisters 
in a different state with whom he communicates via telephone, 
once or twice a month.  The Veteran reported having 
associates, but no friends, just people who come and go in 
his life.  He stated that he did not spend too much time with 
anybody and did not have a driver's license or 
transportation.  He reported playing chess and watching 
television for recreational outlets.  It was also noted that 
he continued to be involved in volunteer projects two to 
three times per week.  He denied past suicidal attempts, but 
stated he had suicidal ideation about 10 years ago.  The 
Veteran reported his last violent episode was in 1997.   The 
VA examiner found that the Veteran had some interpersonal 
connections to family and friends although some are 
superficial and physically distant.  He had adequate 
interests in leisure and social pursuits, including a number 
of peer support, spiritual, and civic outlets.  The VA 
examiner also stated that the Veteran had exhibited stability 
of lifestyle and functioning for the past eight years and, 
with additional support and treatment, could very likely 
improve his psychological, social, and economic functioning.  

Psychiatric examination revealed that the Veteran worse 
bizarre clothes, noted as a camouflage hat, vest, and house 
slippers.  His psychomotor activity, speech, thought process, 
and thought content were each unremarkable.  His affect was 
appropriate, full and his mood was anxious and good, 
described as over talkative. His attention and orientation 
was intact.  He had no delusions or hallucinations.  The 
examiner indicated that the Veteran's judgment was such that 
he understood the outcome of behavior and as to insight the 
Veteran understood that he has a problem.  The Veteran 
reported sleep impairment in that he slept two to four hours 
a night.  Inappropriate behavior was noted based upon the 
Veteran's report that as a method of escape from noise, which 
drove him crazy, he would go into the woods.  The Veteran did 
not have obsessive/ritualistic behavior, panic attacks, 
homicidal thoughts or suicidal thoughts.  His impulse control 
was fair with no episodes of violence or loss of control in 
the past eight years.  He was able to maintain minimum 
personal hygiene.  Remote memory was normal, recent and 
immediate memory was mildly impaired, which the VA examiner 
deemed consistent with age-related counterparts.  The Veteran 
had recurrent distressing dreams of the traumatic event in 
service and made efforts to avoid thoughts, feelings, 
conversations, activities, places, or people that were 
associated with the trauma or arouse recollections of the 
trauma.  He felt detached or estranged from others.  

The examiner noted persistent symptoms of increased arousal 
included difficulty falling or staying asleep, irritability 
or outbursts of anger, and hypervigilance, and indicated that 
PTSD symptoms were chronic.  It was noted that his dreams and 
sleep problems occurred daily, but his emotional distancing 
and avoidance were less significant.  He had been able to 
establish and maintain some relationships, although some are 
superficial or physically distant.  He exhibited low level 
irritability that he was able to manage and no aggressive 
outbursts for the past eight years.  The examiner noted that 
he has not had periods of remission, where he was symptom-
free, but that he had reduced symptoms that he has been able 
to manage effectively for the past eight years.  It was 
indicated that the Veteran reported an inability to tolerate 
noise, social isolation in that he stayed home a lot, 
temperament and problems with authority and not able to work 
anymore, worry about losing control, lack of sleep, retreat 
to the woods for peace and quiet when noise is intolerable, 
hypervigilance, exhaustion, and daily dreams.  The diagnoses 
were PTSD and bipolar disorder, by history, and the examiner 
assigned a GAF score of 65.  The examiner commented that the 
Veteran had mild to moderate symptoms and good coping skills 
to manage symptoms.  The VA examiner also noted that no 
symptoms of bipolar disorder were evident during the current 
VA examination.  He furthered that the symptoms the Veteran 
was currently experiencing, although mild to moderate, 
appeared to be related to his PTSD.  The VA examiner opined 
that the Veteran's PTSD symptoms were not such of total 
occupational and social impairment, but that his symptoms 
resulted in deficiencies in family relations, work, and mood.  

In this case, the competent medical evidence collectively 
reflects that the veteran's PTSD has been characterized, 
primarily, by daily dreams, hypervigilance, sleep disturbance 
and lack of sleep, exhaustion, worry, problems with 
temperament-although the Veteran was able to manage this 
symptom, feeling estranged and detached from people, and 
social isolation.  The Board finds that these symptoms more 
nearly approximate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), the level of impairment 
contemplated in the currently assigned 30 percent disability 
rating.

At no point has the Veteran's PTSD symptomatology met the 
criteria for a rating in excess of 30 percent.  As noted 
above, the assignment of the next higher 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity.  However, the Veteran has not 
been found to have symptoms of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or other 
symptoms that are characteristic of a 50 percent rating.  

The Board also points out that none of the GAF scores 
assigned since the effective date of the grant of service 
connection provide a basis for assignment of any higher 
disability rating for the veteran's PTSD.

The August 2006 VA examiner assigned a GAF score of 65 for 
PTSD. The June 2001 examiner assigned a GAF score of 60 for 
PTSD.  According to DSM-IV, GAF scores ranging between 61 and 
70 indicates that the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.). GAF scores ranging between 51 
and 60 are indicative of moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The Board finds that that these GAF scores are 
consistent with the above reported symptomatology and, thus, 
are also consistent with no greater impairment than that 
contemplated by the initial 30 percent rating assigned.

The aforementioned discussion makes clear that, since the 
effective date of the grant of service connection for the 
disability, the Veteran's PTSD symptomatology has resulted in 
a disability picture that more nearly approximates the level 
of occupational and social impairment contemplated for a 30 
percent rating under the applicable rating criteria than any 
more severe level of occupational and social impairment. As 
the criteria for the next higher, 50 percent, rating for PTSD 
have not been met, it logically follows that criteria for an 
even higher rating (70 percent) likewise have not been met.

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board points out that there is no showing that, at any 
point since the May 1998 effective date of the grant of 
service connection, the veteran's PTSD has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2008) (cited in the 
November 2002 SSOC).  In this regard, the Board notes that 
the disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating).  There also is no objective evidence 
that the disability has warranted frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular scheduler standard.   In the 
absence of any of the factors outlined above, the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) (cited to in the May 2007 SSOC) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
initial 30 percent rating assigned for PTSD represents the 
maximum rating assignable since the effective date of the 
grant of service connection for the Veteran's service-
connected  psychiatric disability.  As such, there is no 
basis for staged rating, pursuant to Fenderson, and the claim 
for a higher initial rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of any higher rating, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


